            Case 1:20-cv-06664-LJL Document 46 Filed 03/29/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                3/29/2021
                                                                       :
KEITH FISHBERG,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-6664 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
STATE FARM FIRE AND CASUALTY COMPANY,                                  :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        On March 23, 2021, the Court received an email from Plaintiff’s counsel indicating its

intent to move to withdraw as counsel and with the attached proposed order. Plaintiff’s counsel

has not yet moved to withdraw.

        To the extent that the proposed order can be conveyed as a motion to withdraw, that is

order is denied without prejudice to the proper filing of a motion to withdraw pursuant to Local

Civil Rule 1.4 of the Local Rules of the U.S. District Court for the Southern District of New

York. That rule states that such an application “may be granted only upon a showing by affidavit

or otherwise of satisfactory reasons for withdrawal or displacement and the posture of the case,

including its position, if any, on the calendar, and whether or not the attorney is asserting a

retaining or charging lien.” In addition, an application “must be served upon the client and

(unless excused by the Court) upon all other parties.”


        SO ORDERED.

Dated: March 29, 2021                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
            Case 1:20-cv-06664-LJL Document 46 Filed 03/29/21 Page 2 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
KEITH FISHBERG,
                                                                        Civil Action No.:
                                            Plaintiff,                  20-v-06664(LJL)

                          -against-
                                                                        ORDER TO SHOW CAUSE

STATE FARM FIRE AND CASUALTY COMPANY,

                                             Defendant.
------------------------------------------------------------------X

        Upon reading and filing the annexed Declaration of Stefan B. Kalina, Esq. sworn to

March __, 2021 (the “Supporting Papers”) and upon all of the papers and proceedings heretofore

had herein.

        LET, the plaintiff, Keith Fishberg, show cause before this Court at 500 Pearl Street, New

York, NY 10007, on the ___ of March, 2021, at ____ in the fore/afternoon of that day or as soon

thereafter as counsel can be heard,

        WHY an order should not be entered pursuant to Local Civil Rule 1.4 granting leave for

Cox Padmore Skolnik & Shakarchy, LLP, to withdraw as counsel for plaintiff, Keith Fishberg,

and that any and all pre-trial and trial proceedings are stayed for sixty (60) days to permit Keith

Fishberg to obtain substitute counsel.

        SUFFICIENT CAUSE having been alleged therefor, it is hereby

        ORDERED, that pending the hearing and determination of this motion by Order To Show

Cause, the above-captioned action is stayed; and it is further

        ORDERED, that service of a copy of this Order, together with the Supporting Papers

upon which it is granted, upon Plaintiff Keith Fishberg via electronic mail delivery on or before

the ___ day of March, 2021, shall be deemed good and sufficient service herein; and it is further

                                                         1
          Case 1:20-cv-06664-LJL Document 46 Filed 03/29/21 Page 3 of 3




       ORDERED, that service of a copy of this Order, without the Supporting Papers upon

which it is granted, upon counsel for Defendant, Rivkin Radler LLP, via the CM/ECF system for

the Southern District of New York, on or before the ___ day of March, 2021, shall be deemed

good and sufficient service herein; and it is further

       ORDERED, that opposition papers, if any, by shall be filed with the Court and served in

such a manner so as to be received by Cox Padmore Skolnik & Shakarchy LLP, on or before the

___ day of March, 2021; and it is further

       ORDERED, that reply papers, if any, shall be served in such manner as to be received by

Plaintiff Keith Fishberg and counsel for the Defendant, Rivkin Radler LLP, on or before the ___

day of March, 2021.



                                                        ENTER:



                                                        _____________________________________
                                                        HONORABLE LEWIS J. LIMAN, U.S.D.J.




                                                  2
